UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2195


QUANCIDINE HINSON-GRIBBLE,

                     Plaintiff - Appellant,

              v.

JOE BENSON, Mayor of Carolina Beach; ED H. PARVIN, Assistant Town
Manager; CHRIS SPIVEY, Police Chief; TOWN OF CAROLINA BEACH
PARKING OFFICE; TOWN OF CAROLINA BEACH,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-cv-00307-BO)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quancidine Hinson-Gribble, Appellant Pro Se. Clay Allen Collier, CROSSLEY
MCINTOSH COLLIER HANLEY & EDES PLLC, Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quancidine Hinson-Gribble appeals the district court’s order dismissing her civil

action without prejudice for lack of subject matter jurisdiction and denying as moot her

motions for entry of default and for default judgment. The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that the action be dismissed sua sponte and advised Hinson-Gribble that

failure to file timely objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Hinson-

Gribble has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2